946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tyrone HURT, Defendant-Appellant.
No. 91-6061.
United States Court of Appeals, Fourth Circuit.
Submitted July 24, 1991.Decided Oct. 7, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Chief District Judge.  (CA-91-587-AM)
Tyrone Hurt, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Tyrone Hurt appeals from the district court's order denying without prejudice a motion to vacate and set aside his sentence which was imposed by the Superior Court for the District of Columbia.   The district court determined that the proper basis for this action was 28 U.S.C. § 2255 and that the court lacked jurisdiction to entertain the motion.   In fact, the proper vehicle for challenging a District of Columbia conviction is D.C.Code Ann. § 23-110, the District's equivalent to 28 U.S.C. § 2255.   The district court's order denying the motion without prejudice nevertheless was correct, because the court lacked jurisdiction to entertain a motion under D.C.Code Ann. § 23110.   Accordingly, we affirm the district court's order denying without prejudice Hurt's motion to vacate and set aside his sentence.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.